Citation Nr: 1205682	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to burial benefits.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946.  The Veteran died on June [redacted], 2006.  There was no surviving spouse.  The appellant is the Veteran's adult daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in San Diego, California.

The appellant and her husband testified before the undersigned Veterans Law Judge at an October 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's claims were original denied by the RO as untimely.  Subsequently, in a statement of the case (SOC) dated in March 2009, the RO informed the appellant that she was not a proper claimant for the benefits sought.

The Veteran died on June [redacted], 2006.  The appellant filed a claim for burial benefits that was received by VA in "LA" on June 11, 2007 and it was apparently forwarded to the current RO and was received on June 14, 2007.  It appears that a claim for accrued benefits was attached, as were some other documents.  Only the burial benefits claim was date stamped in "LA".  All the other forms were then date stamped on the 14th, when the documents were received in the San Diego RO.

A claim for burial benefits must be filed within 2 years after the permanent burial or cremation of the Veteran's body.  38 C.F.R. § 3.1601(a).  An application for accrued benefits must be filed within 1 year of the date of the Veteran's death.  38 C.F.R. § 3.1000(c).  The appellant's claim for burial benefits was timely as it was received by VA slightly more than 1 year after the Veteran's death.  Moreover, while the appellant's claim for accrued benefits was also apparently received on June 11, 2007, applying the filing rules set forth in 38 C.F.R. § 20.305, the claim was timely.  38 C.F.R. § 20.305 provides that when any written document must be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt by VA.  In calculating the 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  While the claim for accrued benefits was not received within 1 year of the date of the Veteran's death, applying the previously described "mailbox rule," it was nonetheless timely filed.

However, as noted by the RO, the question remains as to whether the appellant is a proper claimant for either of these benefits.  The appellant testified that she was in the process of paying the Veteran's funeral and burial expenses.  However, the RO contacted the funeral home that handled the Veteran's burial and found a substantial balance to be outstanding.  Bills that were submitted by the appellant show that she paid certain expenses associated with transporting the body from California to Indiana (although it is unclear who paid the majority of these expenses as the payer is not specified on the receipt with the exception of one check from the appellant), and that she and another relative assumed liability for the funeral home bill.  It does not show that the funeral home bill was actually paid.  At her hearing, the appellant agreed to submit documents showing what expenses she actually paid with respect to the Veteran's final illness and burial expenses, but those documents were not thereafter received.

Claims for burial allowance may be made by the funeral director, if the entire bill or any balance remains unpaid, the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or the executor or administrator of the estate of the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such service.  38 C.F.R. § 3.1601(a)(1).  In this case, the appellant is eligible for the payment of a burial allowance only if she shows that her personal funds were used to pay the Veteran's burial, funeral, and transportation expenses.  The appellant should be afforded another chance to submit documentation substantiating that she paid these expenses.

Similarly, the appellant, as an adult child of the Veteran, is eligible for payment of accrued benefits only to the extent as may be necessary to reimburse her for bearing the expense of the Veteran's last sickness and burial.  38 C.F.R. § 3.1000(a)(4).  (It is noted that while a Veteran's children are entitled to benefits if there is no surviving spouse, that term is defined to encompass only minor children, children who became permanently incapable of self support prior to age 18, and certain school children, 38 C.F.R. § 3.57(a)).  Again, while the appellant testified at her hearing that she paid certain of these expenses, and submitted some bills, she did not submit any documentation showing the amounts that she actually paid towards the expense of the Veteran's last sickness and burial.  Without this information, it is not possible to determine whether, or to what extent, the appellant is a proper claimant for accrued benefits.  Therefore, the appellant should be afforded another chance to submit documentation substantiating the expenses that she actually paid in this regard.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be contacted and requested to send all materials in her possession demonstrating that she paid expenses associated with the Veteran's last sickness and burial, and his burial, funeral, and transportation costs, and the amounts paid, including but not limited to receipts showing who paid the balances thereon.  She should be informed that failure to provide this information could result in the denial of her claim.  Documents should include information concerning what bills were paid, what they were for, whether they are paid in full, and who made the payments.  Copies of checks written and other such documents should be submitted.

2.  After completion of the above development, the appellant's claims should be re-adjudicated.  If the determinations remain unfavorable to her, she should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


